DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “the mounting plate connected to the support stand by a mounting bracket wrapping around and spaced away from surfaces of the support stand.” It is unclear how the connection is made because if the mounting bracket is spaced away from the surfaces of the support stand it provides no mechanical connection to the support stand. It appears that the limitation is incomplete.
Claim 20 recites the “ultrasound imaging assembly of claim 18, wherein the hollow case…” This recitation is unclear because the hollow case is recited in claim 19. For examination purposes, claim 20 is treated as dependent off claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 20160228091), hereinafter, Chiang, in view of Muramatsu et al (US 20190223836), hereinafter, Muramatsu.
Regarding claim 1, Chiang teaches a portable ultrasound imaging system (“portable medical ultrasound imaging.  Preferred embodiments utilize a tablet touchscreen display operative to control imaging and display operations without the need for using traditional keyboards or controls” Abstract, Figs. 1, 21-23; cart system 2100, Fig. 21; tablet 2104, Fig. 21; 2300, the tablet 2302, [0197], Fig. 23A) comprising;
a support stand (“cart stand 2108” [0195], Fig. 21; 2212, Fig. 22; 2312, Fig. 23A) with a sliding portion vertically slidable in relation to a stationary portion (“an adjustable height device 2106,” [0195], Fig. 21; 2226, [0196], Fig. 22. The stationary portion is below the adjustable height device);
a cradle (cradle 2310 [0197] FIG. 23A) configured to support an ultrasound imaging device (the tablet 2302, [0197] FIG. 23A), the cradle coupled to the sliding portion of the support 
a tray (2210, Figs. 22-23), positioned below the cradle (seen in Fig. 23A), coupled to the sliding portion of the support stand ("Holders 2210… can be mounted on beam 2212" [0196], Fig. 22. The 2210 is coupled to the sliding portion because it’s at the cradle 2310 level in Fig. 23A, and the “adjustable height device 2106,” is seen below the cradle, which is named “2122 base assembly” in Fig. 21); and
a case (“The housing” [0006], “housing 102” [0100]; Fig. 1) at least partially enclosing an electric power converter (“battery 110” [0100]; Fig. 1) including an electric power cable (“a battery 2230 that provides power for extended operation of the tablet.” [0196] FIG. 22. Battery 2230 would require an electric power cable to supply power to the tablet. This cable would be connected to the tablet, therefore the case would be partially enclosing it), electrically coupled to the ultrasound imaging device (“FIG. 1 depicts an illustrative embodiment of exemplary medical ultrasound imaging equipment 100, in accordance with the present application.  As shown in FIG. 1, the medical ultrasound imaging equipment 100 includes a housing 102, … a battery 110… The computer motherboard 106, the ultrasound engine 108, and the battery 110 are operatively disposed within the housing 102.” [0100]. “A power module 1724 is provided to supply power to the ultrasound engine 108, manage a battery charging environment and perform power management operations.” [0182]; Fig. 17), and coupled to the sliding portion of the support stand such that the sliding portion and the case move in unison during sliding movement of the sliding portion (seen in Figs. 21, 23A. The battery is attached to tablet 2302, so it will move in unison during sliding movement of the sliding portion).

Chiang does not teach that the case is positioned at a rear side of the support stand.

Therefore, based on Muramatsu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang to have that the case that is positioned at a rear side of the support stand, as taught by Muramatsu, in order to facilitate the operation of ultrasound diagnostic apparatus (Muramatsu: [0033]).  In the combined invention of Chiang and Muramatsu, the case is coupled to the sliding portion of the support stand such that the sliding portion and the case move in unison during sliding movement of the sliding portion because the external battery with the case is attached to the tablet or positioned within the holder 2210 seen in Figs. 22 and 23A of Chiang.
Regarding claim 4, Chiang modified by Muramatsu teaches the portable ultrasound imaging system of claim 1.
Chiang teaches a mounting assembly (2306, 2308, Fig. 23A) coupled to the case and extending between the case and the sliding portion of the support stand (“Arrangement 2300 depicts the tablet 2302, coupled to the docking station 2304.  The docking station 2304 is affixed to the attachment mechanism 2306.  The attachment mechanism 2306 may include a hinged member 2308, allowing for the user display to tilted into a user desired position.  The attachment mechanism 2306 is attached to the vertical member 2312.  A tablet 2302 as described herein can .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Muramatsu as applied to claim 4, and further in view of Sanchez et al (US 20190328229), hereinafter Sanchez.
Regarding claim 5, Chiang modified by Muramatsu teaches the portable ultrasound imaging system of claim 4.
Chiang as modified by Muramatsu does not teach that the mounting assembly includes a mounting plate forming an inner wall of the case, the mounting plate in contact with the electrical converter, positioned at a rear surface of the support stand and aligned co-planar with the rear surface.
However, Sanchez discloses a telehealth cart that supports a removable tablet with seamless audio/video switching, which is analogous art. Sanchez teaches that the mounting assembly includes a mounting plate (A base plate of the “housing 28” on the “wheeled base 26,” Figs. 1-2) forming an inner wall of the case (“The cart 10 may include a wheeled base 26 that supports a housing 28” [0012]; Figs. 1-2. A base plate of “housing 28” on the “wheeled base 26,” Figs. 1-2), the mounting plate in contact with the electrical converter (with battery 30 seen in Fig. 1), positioned at a rear surface of the support stand (a surface that is parallel to base 26, [0012]; Figs. 1-2) and aligned co-planar with the rear surface ("a housing 28 that encloses a battery 30 and/or other electrical components." [0012]; "The cart may additionally include a battery 30 coupled to a power supply 70 that includes a battery charger 72.  The power supply 70 
Therefore, based on Sanchez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Chiang and Muramatsu to have the mounting assembly that includes a mounting plate forming an inner wall of the case, the mounting plate in contact with the electrical converter, positioned at a rear surface of the support stand and aligned co-planar with the rear surface, as taught by Sanchez, in order to facilitate the operation of ultrasound diagnostic apparatus (Sanchez: [0012]).  


Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang, Muramatsu, and Sanchez as applied to claim 5, and further in view of Schultz et al (US 20160288151), hereinafter, Schultz.
Regarding claim 6, Chiang modified by Muramatsu and Sanchez teaches the portable ultrasound imaging system of claim 5.
 Chiang modified by Muramatsu and Sanchez does not teach that the mounting plate is spaced away from the rear surface of the support stand and a position of the mounting plate is maintained by a mounting bracket.
However, Schultz discloses a flexible mounting system, which is analogous art. Schultz teaches that the mounting plate (“back plate 126” [0042], Fig. 9) is spaced away from the rear surface (“a back side 110 of sidewall 112” [0042], Fig. 9) of the support stand (seen in Fig. 9 or in Fig. 13B, attachment post 511 is spaced away from the surfaces of pole 510, Fig. 13B. A mounting plate attached to the attachment post 511 would be spaced away from the rear surface of the support stand 510, Fig. 13B) and a position of the mounting plate (“back plate 126” [0042], Fig. 9) is maintained by a mounting bracket (“dispenser holder 100 further includes a back plate 126 adapted to be attached to a back side 110 of sidewall 112.  The attachment may be by screws, snap-fit, or other attachment mechanism." [0042], Fig. 9; “attachment post 214, thus permitting dispenser holder to be removed from mounting bracket 200." [0072], Fig. 9; “FIGS. 13A-13B are views showing an example mounting bracket 500 mounted to a pole 510 or other support object having a curved surface; FIG. 13C shows example mounting bracket 500 mounted to a support object 512 using cable ties 514A and 514B. Mounting bracket 500 includes a base plate 502 and an attachment post indicated generally by reference numeral 511. In this example, base plate 502 includes one or more screw holes for screw mounting the mounting bracket 500 to a support object, such as a wall, table, counter, cabinet, or other substantially flat surface. Base plate 502 also includes one or more channels 504A-504B by which mounting bracket 500 may be attached to a support object using one or more cable or zip ties 514A and 514B, straps or other type of mechanical fastener.” [0081]).
Therefore, based on Schultz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Chiang, Sanchez, and Muramatsu to have the mounting plate spaced away from the rear surface of the support stand and a position of the mounting plate maintained by a mounting bracket, as taught by Schultz, in order to facilitate the attachment to a curved or flat support object (Schultz: [0081]).  
Regarding claim 8, Chiang modified by Muramatsu, Schultz, and Sanchez teaches the portable ultrasound imaging system of claim 6.

Regarding claim 9, Chiang modified by Muramatsu, Schultz, and Sanchez teaches the portable ultrasound imaging system of claim 8.
 Chiang teaches that the case has a body, extending vertically and parallel with an axis of the support stand (holder 2210 seen in Figs. 22 and 23A).
 While Chiang also teaches a handle (2226, Fig. 22) extending horizontally away from the body of the case and along the mounting bracket (the structure that mounts holder 2224, [0196]; seen in Fig. 22), Chiang modified by Muramatsu, Schultz, and Sanchez does not teach a plurality of arms extending horizontally away from the body of the case and along the mounting bracket.
However, using a plurality of arms instead of a handle is seen as a design choice that would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in order to facilitate handling of the case, that would not have changed the way the invention operates; furthermore, having a plurality of arms that function in the same way is also seen as duplication of parts.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang, Muramatsu, Schultz, and Sanchez as applied to claim 9, and further in view of Sharkclean (Owner’s guide, NV351, NV352; NV351.NV352.ES.101207, sharkclean, EURO-PRO Operating LLC, 10-12-08), hereinafter, Sharkclean.
Regarding claim 10, Chiang modified by Muramatsu, Schultz, and Sanchez teaches the
portable ultrasound imaging system of claim 9.
 	Chiang as modified by Muramatsu, Schultz, and Sanchez does not teach that the case has a first cable tab extending upwards along the axis of the support stand from an upper region of an outer wall of the case and a second cable tab extending downwards along the axis from a bottom region of the outer wall of the case, the first and second cable tabs configured to engage with a power cable and maintain the power cable above a ground surface.
However, Sharkclean discloses cord storage wraps, which is analogous art. Sharkclean teaches that the case has a first cable tab (“Upper cord storage wrap,” fig. 9, p. 8) extending upwards along the axis of the support stand from an upper region of an outer wall of the case (seen in fig. 9) and a second cable tab (“lower cord storage clip,” p. 12, Fig. 16) extending downwards along the axis from a bottom region of the outer wall of the case (seen in Fig. 16), the first and second cable tabs configured to engage with a power cable (“cord”, pp. 8, 12) and maintain the power cable above a ground surface (both cable tabs seen in Fig. 12, p. 10).
Therefore, based on Sharkclean’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have further modified the combined invention of Chiang, Muramatsu, Schultz, and Sanchez to have the case that has a first cable tab extending upwards along the axis of the support stand from an .  

Claims 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 20160228091), hereinafter, Chiang, in view of Muramatsu et al (US 20190223836), hereinafter, Muramatsu, Wing et al (US 6447451), hereinafter, Wing, and Schultz et al (US 20160288151), hereinafter, Schultz.
Regarding claim 11, Chiang teaches an ultrasound imaging assembly (“portable medical ultrasound imaging.  Preferred embodiments utilize a tablet touchscreen display operative to control imaging and display operations without the need for using traditional keyboards or controls” Abstract, Figs. 1, 21-23) comprising:
a support stand (“cart stand 2108” [0195], Fig. 21; 2212, Fig. 22; 2312, Fig. 23A) aligned with a vertical axis (seen in Fig. 21; Fig. 22; and Fig. 23A) and configured to adjust a height (“an adjustable height device 2106,” [0195], Fig. 21; 2226, [0196], Fig. 22) of an imaging system (cart system 2100, Fig. 21; tablet 2104, Fig. 21; 2300, the tablet 2302, [0197], Fig. 23A) displaying information obtained from an ultrasound transducer (“The housing 102 includes or is coupled to a probe connector 114 to facilitate connection of at least one ultrasound probe/transducer 150... Beamformer electronics can be incorporated into probe housing 150 to provide beamforming of subarrays in a 1D or 2D transducer array as described herein." [0188], figs. 1, 18. “FIG. 19 illustrates an exemplary view of a main graphical user interface (GUI) 1900 rendered on the touchscreen display 104 of the portable ultrasound system 100 of FIG. 18.  The 
a cradle (cradle 2310 [0197] FIG. 23A) positioned at an upper end of the vertically mobile portion of the support stand (seen in Fig. 23A) configured to receive an ultrasound imaging device (tablet 2104, Fig. 21; the tablet 2302, [0197] FIG. 23A);
a tray (2210, Figs. 22-23) positioned below the ultrasound imaging device (seen in Fig. 23A) and coupled to the mobile portion of the support stand ("Holders 2210… can be mounted on beam 2212" [0196], Fig. 22. The 2210 is coupled to the mobile portion because it’s at the cradle 2310 level in Fig. 23A, and the “adjustable height device 2106,” is seen below the cradle, which is named “2122 base assembly” in Fig. 21);
a power pack assembly (battery 2230 [0196]; FIG. 22) arranged below the tray and including a case (a case of the “battery 2230” [0196]; FIG. 22) fixedly coupled to the support stand (“The cart assembly 2200 includes the support beam 2212 mounted on a base 2228 having wheels 2232 and a battery 2230 that provides power for extended operation of the tablet.” [0196] FIG. 22).
Chiang does not teach a power pack assembly including a case fixedly coupled to the mobile portion of the support stand by a mounting bracket.

Therefore, based on Muramatsu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang to have a power pack assembly including a case fixedly coupled, as taught by Muramatsu, in order to facilitate the operation of ultrasound diagnostic apparatus (Muramatsu: [0033]).  In the combined invention of Chiang and Muramatsu, a power pack assembly includes a case fixedly coupled to the mobile portion of the support stand because it’s attached to the tablet and thereby moves in unison with the mobile portion of the support stand.
Chiang as modified by Muramatsu further does not teach a mounting bracket for attaching to the support stand. 
However, Schultz discloses a flexible mounting system, which is analogous art. Schultz teaches a mounting bracket (“FIGS. 13A-13B are views showing an example mounting bracket 500 mounted to a pole 510 or other support object having a curved surface; FIG. 13C shows example mounting bracket 500 mounted to a support object 512 using cable ties 514A and 514B. Mounting bracket 500 includes a base plate 502 and an attachment post indicated generally by reference numeral 511. In this example, base plate 502 includes one or more screw holes for 
Therefore, based on Schultz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang and Muramatsu to use a mounting bracket for attaching to the support stand, as taught by Schultz, in order to facilitate the attachment to a curved or flat support object (Schultz: [0081]).  In the combined invention of Chiang, Schultz, and Muramatsu, a power pack assembly includes a case fixedly coupled to the mobile portion of the support stand by a mounting bracket.
While Chiang teaches the “adjustable height device 2106,” ([0195], Fig. 21) oriented at a front side of the support stand (seen in Fig. 21), Chiang as modified by Schultz and Muramatsu further does not teach a pair of levers, oriented at a front side of the support stand, configured to engage with the mobile portion of the support stand.
However, Wing discloses a mobile ultrasound diagnostic instrument and docking stand, which is analogous art. Wing teaches a pair of levers, configured to engage with the mobile portion (“The entire assembly is mounted on mobile base 115 which incorporates at least three wheels 116.  At least two of these wheels may be locked to prevent motion of the stand, in this case via locking levers 117.” Col. 4, l. 23-26, Fig. 6).

Regarding claim 14, Chiang modified by Schultz, Wing, and Muramatsu teaches the ultrasound imaging assembly of claim 11.
Chiang teaches that the support stand is adjustable through a plurality of heights between fully extended and fully retracted configurations of the mobile portion (“an adjustable height device 2106,” [0195], Fig. 21) and a distance between the power pack assembly and the cradle is maintained constant at any height of the plurality of heights (The “battery 110” [0100]; Fig. 1 is attached to the tablet, Figs. 21, 23. Therefore, the distance between the power pack assembly and the cradle is maintained constant at any height).
Regarding claim 15, Chiang modified by Schultz, Wing, and Muramatsu teaches the ultrasound imaging assembly of claim 11.
Additionally, Chiang modified by Schultz, Wing, and Muramatsu teaches that the pair of levers is a locking mechanism configured to lock the mobile portion to the stationary portion when pivoted to a first position and configured to unlock the mobile portion from the stationary portion when pivoted to a second position (“At least two of these wheels may be locked to prevent motion of the stand, in this case via locking levers 117.” Col. 4, l. 23-26, Fig. 6. Two positions are implicit in the recitation of locking levers).

Regarding claim 16, Chiang modified by Schultz, Wing, and Muramatsu teaches the ultrasound imaging assembly of claim 11.
Chiang teaches that the imaging system (2302, Fig. 23A) is coupled to the mobile portion of the support stand (2312, Fig. 23A) by the cradle (2310, Fig. 23A) and a pivotable arm (2306, 2308, Fig. 23A) extending between the cradle and the support stand ("FIG. 23A illustrates preferred cart mount system for a modular ultrasound imaging system in accordance with one embodiment of the invention.  Arrangement 2300 depicts the tablet 2302, coupled to the docking station 2304.  
The docking station 2304 is affixed to the attachment mechanism 2306.  The attachment mechanism 2306 may include a hinged member 2308, allowing for the user display to tilted into a user desired position.  The attachment mechanism 2306 is attached to the vertical member 2312." [0197]).
Regarding claim 17, Chiang modified by Schultz, Wing, and Muramatsu teaches the ultrasound imaging assembly of claim 16.
.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang, Schultz, Wing, and Muramatsu as applied to claim 17, and further in view of Sanchez et al (US 20190328229), hereinafter, Sanchez.
Regarding claim 18, Chiang modified by Schultz, Wing, and Muramatsu teaches the ultrasound imaging assembly of claim 17. 
Chiang teaches an electrical converter (2230, Fig. 22) positioned at a rear side of the ultrasound imaging assembly, below the tray (“The cart assembly 2200 includes the support beam 2212 mounted on a base 2228 having wheels 2232 and a battery 2230 that provides power for extended operation of the tablet." [0196], Fig. 22).
Chiang as modified by Schultz, Wing, and Muramatsu does not teach that the power pack assembly includes an outer housing for an electrical converter, the outer housing and electrical converter positioned at a rear side of the ultrasound imaging assembly, below the tray.
However, Sanchez discloses a telehealth cart that supports a removable tablet with seamless audio/video switching, which is analogous art. Sanchez teaches that the power pack assembly includes an outer housing for an electrical converter ("a housing 28 that encloses a battery 30 and/or other electrical components." [0012]. "The cart may additionally include a battery 30 coupled to a power supply 70 that includes a battery charger 72.  The power supply 70 may include an AC cord and/or plug 74 that receives line voltage from a standard wall socket to power the cart and/or charge the cart battery 30." [0019]; Figs. 1-2), the outer housing and 
Therefore, based on Sanchez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chiang, Schultz, Wing, and Muramatsu to have the power pack assembly includes an outer housing for an electrical converter, as taught by Sanchez, in order to facilitate the operation of ultrasound diagnostic apparatus (Sanchez: [0012]). In the combined invention of Chiang, Schultz, Wing, Sanchez, and Muramatsu, the outer housing and electrical converter are positioned at a rear side of the ultrasound imaging assembly, below the tray.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 20160228091), hereinafter, Chiang, in view of Sanchez et al (US 20190328229), hereinafter, Sanchez, McNeal (US 20140001315), hereinafter, McNeal, and Schultz et al (US 20160288151), hereinafter, Schultz.
Regarding claim 19, Chiang teaches an ultrasound imaging assembly (“portable medical ultrasound imaging.  Preferred embodiments utilize a tablet touchscreen display operative to control imaging and display operations without the need for using traditional keyboards or controls” Abstract, Figs. 1, 21-23) comprising:
a support stand (“cart stand 2108” [0195], Fig. 21; 2212, Fig. 22; 2312, Fig. 23A);

a tray (2210, Figs. 22-23) positioned below the cradle and coupled to the support stand (seen in Fig. 23A); and
a power pack mounting assembly (battery 2230 [0196]; FIG. 22) positioned below the tray and coupled to the support stand (“The cart assembly 2200 includes the support beam 2212 mounted on a base 2228 having wheels 2232 and a battery 2230 that provides power for extended operation of the tablet.” [0196] FIG. 22).
Chiang does not teach the power pack mounting assembly including a hollow case coupled to a mounting plate.
However, Sanchez discloses a telehealth cart that supports a removable tablet with seamless audio/video switching, which is analogous art. Sanchez teaches the power pack mounting assembly including a hollow case ("a housing 28 that encloses a battery 30 and/or other electrical components." [0012]; Figs. 1-2) coupled to a mounting plate (“The cart 10 may include a wheeled base 26 that supports a housing 28” [0012]; Figs. 1-2. A base plate of “housing 28” on the “wheeled base 26,” Figs. 1-2). 
Therefore, based on Sanchez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang to have the power pack mounting assembly including a hollow case coupled to a mounting plate, as taught by Sanchez, in order to facilitate the operation of ultrasound diagnostic apparatus (Sanchez: [0012]).  

However, Schultz discloses a flexible mounting system, which is analogous art. Schultz teaches a mounting bracket (“FIGS. 13A-13B are views showing an example mounting bracket 500 mounted to a pole 510 or other support object having a curved surface; FIG. 13C shows example mounting bracket 500 mounted to a support object 512 using cable ties 514A and 514B. Mounting bracket 500 includes a base plate 502 and an attachment post indicated generally by reference numeral 511. In this example, base plate 502 includes one or more screw holes for screw mounting the mounting bracket 500 to a support object, such as a wall, table, counter, cabinet, or other substantially flat surface. Base plate 502 also includes one or more channels 504A-504B by which mounting bracket 500 may be attached to a support object using one or more cable or zip ties 514A and 514B, straps or other type of mechanical fastener.” [0081]) wrapping around (as seen in Fig. 13B, mounting bracket 500 has a curvature wrapping around pole 510) and spaced away from surfaces (attachment post 511 is spaced away from the surfaces of pole 510, Fig. 13B) of the support stand (“pole 510 or other support object”, “a support object, such as … other substantially flat surface” [0081]; Figs. 13A-C).
Therefore, based on Schultz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chiang and Sanchez to have a mounting bracket wrapping around and spaced away from surfaces of the support stand, as taught by Schultz, in order to facilitate the attachment to a curved or flat support object (Schultz: [0081]).  In the combined invention of 
Chiang as modified by Schultz and Sanchez further does not teach cable management elements disposed on an outer surface of the hollow case.
However, McNeal discloses a cable management system, which is analogous art. McNeal teaches cable management elements (32, 10, 56, 58, 76, 78; Figs. 1-10) disposed on an outer surface (“During assembly, when mounting each cable support bracket 32 to patch panel 88, cable support plate 10 is moved toward patch panel 88 causing first mounting plate 56 and second mounting plate 76 to mount to upper and lower mounting posts 58, 78 by positioning mounting plates 56, 76 over mounting posts 58, 78 such that the mounting posts 58, 78 are received within openings 57, 77.  Cable support bracket 32 is moved into place and force mounting plates 56, 76 to spaced apart positions to mount cable support device 200 to patch panel 88.  Fastener 82 holds cable support bracket 32 in position." [0030]; Figs. 1-10; “providing a cable support device including a cable support plate, and two cable support brackets … to mount the cable support device to the patch panel.” Claim 10).
Therefore, based on McNeal’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chiang, Schultz, and Sanchez to have cable management elements disposed on an outer surface, as taught by McNeal, in order to facilitate the attachment to a curved or flat support object (McNeal: [0081]).  In the combined invention of Chiang, Schultz, McNeal, and Sanchez, an outer surface is an outer surface of the hollow case.
Regarding claim 20, Chiang modified by Schultz, McNeal, and Sanchez teaches the ultrasound imaging assembly of claim 19.

Therefore, based on Sanchez’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Chiang, Schultz, McNeal, and Sanchez to have the hollow case is configured to enclose an electrical converter, as taught by Sanchez, in order to facilitate the operation of ultrasound diagnostic apparatus (Sanchez: [0019]).  
Additionally, Chiang modified by Schultz, McNeal, and Sanchez teaches that the hollow case is configured to be removably coupled to the mounting plate (Schultz: “FIGS. 13A-13B are views showing an example mounting bracket 500 mounted to a pole 510 or other support object having a curved surface; FIG. 13C shows example mounting bracket 500 mounted to a support object 512 using cable ties 514A and 514B. Mounting bracket 500 includes a base plate 502 and an attachment post indicated generally by reference numeral 511. In this example, base plate 502 includes one or more screw holes for screw mounting the mounting bracket 500 to a support object, such as a wall, table, counter, cabinet, or other substantially flat surface. Base plate 502 also includes one or more channels 504A-504B by which mounting bracket 500 may be attached to a support object using one or more cable or zip ties 514A and 514B, straps or other type of mechanical fastener.” [0081]. Attachment by screws or other type of mechanical fastener is removable).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AB/Examiner, Art Unit 3793             
 
/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793